  Case 13-28365         Doc 37     Filed 02/05/19 Entered 02/05/19 11:36:18              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-28365
         David S Bowie
         Marilyn L Bowie
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/16/2013.

         2) The plan was confirmed on 11/12/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/05/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $38,560.00.

         10) Amount of unsecured claims discharged without payment: $164,115.36.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-28365         Doc 37     Filed 02/05/19 Entered 02/05/19 11:36:18                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $48,495.48
        Less amount refunded to debtor                          $495.48

NET RECEIPTS:                                                                                  $48,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,500.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,093.72
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,593.72

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ABC Credit & Recovery           Unsecured         111.00           NA              NA            0.00       0.00
ATG Credit                      Unsecured         226.00           NA              NA            0.00       0.00
ATI Physical Therapy            Unsecured         218.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured      1,218.00       1,154.67        1,154.67        206.54        0.00
CAPITAL ONE BANK USA            Unsecured         506.00        536.10          536.10          95.89       0.00
CAVALRY SPV I                   Unsecured         620.00        620.70          620.70        111.03        0.00
CAVALRY SPV I                   Unsecured         735.00        735.09          735.09        131.49        0.00
CAVALRY SPV I                   Unsecured      4,255.00         939.26          939.26        168.01        0.00
CERTIFIED SERVICES INC          Unsecured         374.00           NA              NA            0.00       0.00
CERTIFIED SERVICES INC          Unsecured         229.00           NA              NA            0.00       0.00
Choice Recovery                 Unsecured         100.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER           Secured              NA            NA              NA            0.00       0.00
CREDIT FIRST                    Unsecured            NA         677.00          677.00        121.10        0.00
CREDIT FIRST NA                 Unsecured         765.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE          Unsecured         217.00           NA              NA            0.00       0.00
DISH NETWORK                    Unsecured          37.00           NA              NA            0.00       0.00
FCI Lender Services             Unsecured            NA            NA              NA            0.00       0.00
FCI Lender Services             Secured       37,313.00            NA              NA            0.00       0.00
Fulton, Friedman, & Gullace     Unsecured         939.00           NA              NA            0.00       0.00
HSBC BANK Nevada                Unsecured     11,610.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured      1,536.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured      2,199.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured      4,851.00     36,518.20        36,518.20      6,532.13        0.00
INTERNAL REVENUE SERVICE        Unsecured      3,384.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured      1,894.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured      4,831.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured      3,052.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority       6,970.00     12,959.12        12,959.12     12,959.12        0.00
INTERNAL REVENUE SERVICE        Priority       4,055.00            NA              NA            0.00       0.00
KEYNOTE CONSULTING              Unsecured         779.00           NA              NA            0.00       0.00
Marilyn L Bowie                 Unsecured          80.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-28365           Doc 37     Filed 02/05/19 Entered 02/05/19 11:36:18                  Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim       Principal        Int.
Name                                  Class   Scheduled      Asserted      Allowed        Paid           Paid
MERCHANTS CREDIT GUIDE CO         Unsecured         111.00           NA           NA            0.00         0.00
Midwest Bone & Joint Institute    Unsecured         112.00           NA           NA            0.00         0.00
Optimum Outcomes INC              Unsecured          57.00           NA           NA            0.00         0.00
Orthopedic & Spine                Unsecured         112.00           NA           NA            0.00         0.00
PRA RECEIVABLES MGMT              Unsecured     14,854.00       9,886.07     9,886.07      1,768.35          0.00
PRA RECEIVABLES MGMT              Unsecured            NA         221.47       221.47          39.62         0.00
PREMIER BANK CARD                 Unsecured         359.00        446.00       446.00          79.78         0.00
PREMIER BANK CARD                 Unsecured         460.00        534.59       534.59          95.62         0.00
SANTANDER CONSUMER USA            Unsecured      1,641.00       1,654.75     1,654.75        295.98          0.00
SANTANDER CONSUMER USA            Secured       11,325.00     11,125.00     11,125.00     11,125.00       700.02
WELLS FARGO BANK NA               Secured              NA       7,976.60     7,976.60      7,976.60          0.00
WELLS FARGO BANK NA               Secured      115,000.00    198,935.63    206,912.23           0.00         0.00
WELLS FARGO BANK NA               Unsecured     86,254.00            NA           NA            0.00         0.00
World Financial Network BANK      Unsecured         221.00           NA           NA            0.00         0.00
WOW SCHAUMBURG                    Unsecured         389.00           NA           NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal               Interest
                                                             Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                  $206,912.23              $0.00                   $0.00
      Mortgage Arrearage                                  $7,976.60          $7,976.60                   $0.00
      Debt Secured by Vehicle                            $11,125.00         $11,125.00                 $700.02
      All Other Secured                                       $0.00              $0.00                   $0.00
TOTAL SECURED:                                          $226,013.83         $19,101.60                 $700.02

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                   $0.00
       Domestic Support Ongoing                               $0.00              $0.00                   $0.00
       All Other Priority                                $12,959.12         $12,959.12                   $0.00
TOTAL PRIORITY:                                          $12,959.12         $12,959.12                   $0.00

GENERAL UNSECURED PAYMENTS:                              $53,923.90           $9,645.54                  $0.00


Disbursements:

        Expenses of Administration                             $5,593.72
        Disbursements to Creditors                            $42,406.28

TOTAL DISBURSEMENTS :                                                                         $48,000.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-28365         Doc 37      Filed 02/05/19 Entered 02/05/19 11:36:18                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
